 GEM MANAGEMENT CO. 489Gem Management Company, Inc. and Local 67, Op-erative Plasterers™ and Cement Masons™ Inter-national Association, AFLŒCIO and Bricklay-ers™ and Allied Craftsworkers™ Local Union No. 1, International Union of Bricklayers and Allied Craftsworkers, AFLŒCIO and Bricklayers and Allied Craftsworkers™ Local Union No. 9, Inter-national Union of Bricklayers and Allied Craftsworkers, AFLŒCIO.  Case 7ŒCAŒ44509 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On November 1, 2002, Administrative Law Judge Eric M. Fine issued the attached decision.  The General Coun-sel filed exceptions and a supporting brief, and the Re-spondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt his recommended Order as modified.3                                                                                                                                                       1 There are no exceptions to the judge™s unfair labor practice find-ings and conclusions. 2 The General Counsel has excepted, inter alia, to the judge™s find-ings that the Respondent was not bound by the June 1999 and Novem-ber 2000 amendments to (respectively) the 1997 and 2000 collective-bargaining agreements (the ACT agreements) between the Architec-tural Contractors Trade Association (ACT) and Charging Party Plaster-ers Local 67. We find it unnecessary to pass on whether the Respondent was bound by the June 1999 amendment to the 1997 ACT agreement, be-cause resolution of that question would not affect the remedy. We agree with the judge, for the reasons set forth in fn. 19 of his de-cision, that the Respondent was not bound by the November 2000 amendment to the 2000 ACT agreement.  We find that the judge cor-rectly interpreted the language in the Respondent™s October 1999 ﬁAgreement for Non-Association Membersﬂ (the ﬁme-tooﬂ agreement, set out in full in sec. II of the judge™s decision) as not encompassing the November 2000 amendment, and we adopt his analysis.  By its letter agreement of October 1999, the Respondent became bound to the then-extant 1997Œ2000 contract.  However, a reasonable reading of the language is that it binds the Respondent to changes to the 1997Œ2000 contract, and to the 2000 contract, but not to changes to the 2000 con-tract.  Contrary to our colleague, we find that the proper inquiry is whether the language of the me-too agreement clearly established that non-member signatories were bound to amendments to or modifications of succeeding ACT agreements.  We agree with the judge that it did not.  We disagree with our colleague™s contrary view that the test is whether a ﬁreasonable inferenceﬂ can be drawn that the Respondent bound itself to modifications of later contracts.  Nor do we agree with our colleague™s view that contractual language in the 2000 ACT agree-ment compels a different result.  The 2000 ACT agreement provides that it ﬁmay only be modified, in writing, by the mutual consent of the parties.ﬂ  This language merely addresses the mechanism for contract ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, GEM Management Company, Inc., Clare, Michigan, its offi-cers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(a) and reletter the subsequent paragraphs accordingly. ﬁ(a) Honor the terms of the 2000 ACT agreement dur-ing the term of the agreement and any automatic renewal or extension of it, including by paying contractually re-quired wages and fringe benefits. ﬁ(b) Make whole, with interest, the unit employees for any loss of wages and other benefits they may have suf-fered as a result of its failure to abide by the 2000 ACT agreement, and any automatic renewal or extension of it, since May 1, 2001, as set forth in the remedy section of the judge™s decision. ﬁ(c) Make all contractually required fringe benefit fund contributions, if any, that have not been made on behalf of unit employees since May 1, 2001, and reimburse unit employees for expenses ensuing from its failure to make the required payments in the manner set forth in the rem-edy section of the judge™s decision.  modification.  It does not address who will be bound by such modifica-tions or, specifically, whether nonmember signatories to the separate me-too agreement would be bound by such modifications.  In sum, we agree with the judge that ﬁme tooﬂ agreements are to be strictly con-fined to their precise terms, and that neither the language in that agree-ment, nor the 2000 ACT agreement, are precise enough for us to con-clude that Respondent agreed to be bound to modifications (including the November 2000 amendment) to the 2000 ACT Agreement. Contrary to his colleagues, Member Walsh finds that the Respondent was bound by the November 2000 amendment to the 2000 ACT agreement.  He finds a reasonable inference that the parties intended the language in the October 1999 ﬁme tooﬂ agreement binding the Respon-dent to ﬁany successor agreements negotiated by [ACT and Plasterers Local 67]ﬂ to encompass modifications which they negotiated to those successor agreements as well.  In Member Walsh™s view, that language more broadly encompasses any future agreements negotiated by ACT and Plasterers Local 67 in the collective-bargaining contextŠspecifically here, the negotiated and agreed-upon November 2000 amendment to the 2000 ACT agreement.  In fact, the 2000 ACT agree-ment contains a provision, in Article VI, which expressly contemplates that such amendments could be negotiated by the parties: ﬁThis Agree-ment may only be modified, in writing, by the mutual consent of the parties.ﬂ Member Walsh finds it more likely that the parties intended such a construction, rather than one that would bind the Respondent to the successor 2000 ACT agreement itself, but not to subsequent negoti-ated amendments to that agreement. 3 We shall modify the judge™s recommended Order to conform to the remedy section of his decision and to the Board™s standard remedial language. 339 NLRB No. 71  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490ﬁ(d) Remit to Plasterers 67 the dues that employees 
through signed checkoffs authorized it to deduct from 
their wages, together with interest thereon, as provided in 
the remedy section of the judge™s decision.ﬂ 
2.  Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT withdraw recognition from Local 67, 
Operative Plasterers™ and Cement Masons™ International 
Association, AFL-CIO (Plasterers 67) during the term of 
the collective-bargaining agreement between Plasterers 
67 and Architectural Contractors Association (ACT), 
with effective dates of June 1, 2000, through May 31, 
2003 (the 2000 ACT agreement), and during the term of 
any other agreement to which we are bound with Plaster-
ers 67, absent timely notice to that union. 
WE WILL NOT fail to apply the terms of the 2000 ACT 
agreement or refuse to recognize Plasterers 67 as the 
employee representative in the following appropriate 
unit: 
 All of our full-time and regular part-time journeymen 
and apprentice plasterers doing work described in Arti-
cle IX, Section 2, of the 2000 ACT agreement em-
ployed at jobsites located in
 Michigan in Wayne, Oak-
land, Lapeer, Macomb, and St. Clair counties. 
 WE WILL NOT pay fringe benefits to the Bricklayers™ 
and Allied Craftsworkers™ Local Union No. 9, Interna-
tional Union of Bricklayers and Allied Craftsworkers, 
AFL-CIO (Bricklayers 9), contractual benefit funds and 
solicit Bricklayers 9 to sign up employees for work at 

jobsites covered by Plasterers 67™s collective-bargaining 
agreement and where Bricklayers 9 does not have a col-
lective-bargaining agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL honor the terms of the 2000 ACT agreement 
during the term of the agr
eement and any automatic re-
newal or extension of it, including by paying contractu-
ally required wages 
and fringe benefits. 
WE WILL make whole, with interest, the unit employ-
ees for any loss of earnings and other benefits they may 
have suffered as a result of our failure, since May 1, 
2001, to abide by the 2000 ACT agreement and any 
automatic renewal or extension of it. 
WE WILL make all contractually required fringe benefit 
fund contributions, if any, that have not been made on 
behalf of unit employees since May 1, 2001, and reim-
burse unit employees for expenses ensuing from our fail-
ure to make the required payments, with interest. 
WE WILL remit to Plasterers 67 the dues that employ-
ees through signed checkoffs authorized us to deduct 
from their wages, with interest. 
WE WILL make all our employees whole for all dues 
and fees paid by employees, who performed work for us 

at the Extended Stay America jobsite in 2001 in Macomb 
County, Michigan, that were paid to Bricklayers 9 for 
work falling within the above-described bargaining unit, 
except for payments that are shown to have been nonco-
ercive.  GEM MANAGEMENT COMPANY, INC.  Judith A. Schulz, Esq., for the General Counsel. Thomas H. Weiss, Esq., of Mount Pleasant, Michigan, for the 
Respondent. Frederick B. Gold, 
Labor Relations Consultant, of Farmington Hills, Michigan, for the Charging Party union. 
DECISION STATEMENT OF THE CASE ERIC M. F
INE, Administrative Law Judge. This case was tried in Detroit, Michigan, on June 5, 2002.  The charge and 
amended charge were filed by Local 67, Operative Plasterers™ 
and Cement Masons™ International Association, AFLŒCIO 
(Plasterers 67) resulting in the complaint which issued February 
28, 2002, against Gem Manageme
nt Company, Inc. (Respon-
dent).  Bricklayers™ and Allied Craftsworkers™ Local Union No. 
1, International Union of Brickl
ayers and Allied Craftsworkers, 
AFLŒCIO (Bricklayers 1) and Bricklayers™ and Allied Crafts-

workers™ Local Union No. 9, International Union of Bricklayers 
and Allied Craftsworkers, AFLŒCIO (Bricklayers 9) were each 
named as parties at interest in 
the complaint.  However, neither 
of the Bricklayers locals made 
an appearance in these proceed-
ings.   The  complaint   alleges  that  Respondent,  an  employer  
 GEM MANAGEMENT CO. 491engaged in the building and construction industry, signed an 
agreement with Plasterers 67 on October 2, 1999, granting rec-
ognition to that union as the exclusive collective-bargaining representative of a unit appropriate for collective bargaining, 
and thereby entered a collective-bargaining agreement with 
Plasterers 67 for the period of 
June 1, 1997, to March 31, 2000, without regard to the majority status of that union being estab-
lished under Section 9(a) of the Act.  It is alleged that the rec-
ognition required that Respondent be bound to subsequent 
agreements, the most recent covering the period of June 1, 
2000, to May 31, 2003.  It is alle
ged that since October 2, 1999, 
under Section 9(a) of the Act, Plasterers 67 has been the exclu-

sive collective-bargaining representative of the employees in 
bargaining unit set forth in the complaint and that Respondent 
failed to apply the collective-bargaining agreement for all the 
bargaining unit work described in that agreement and failed to 
pay benefits required by the agr
eement to Plasterers 67 and to 
the bargaining unit employees in violation of Section 8(a)(1) 
and (5) of the Act.  It is a
lleged that on June 2, 2000, Respon-dent entered into a collective-bargaining agreement with Brick-
layers 1, containing a union-security clause and that Respon-
dent has applied the collective-bargaining agreement entered 
into with Bricklayers 1 to Plasterers 67™s unit work and is pay-
ing the benefits provided for in that agreement.  It is also as-
serted that Respondent has paid money to Bricklayers 9 to 
cover fringe benefits for employees covered by its agreement 
with Plasterers 67.  It is a
lleged that by this conduct Respon-
dent has been rendering unlawful assistance to labor organiza-
tions in violation of Section 8(a)(1) and (2) of the Act.  On the entire record,1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel, Plastere
rs 67, and Respondent, I make 
the following FINDINGS OF FACT I.  JURISDICTION
 The Respondent, a corporation, engages in construction with 
a facility in Clare, Michigan, where during the preceding 12 

months of the filing of the ch
arge, Respondent purchased goods and materials valued in excess of $50,000 from Midwest Build-ing Supply which purchased those materials from out-of-state 
suppliers.  Respondent admits and I find that it is an employer 
engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that Plas
terers 67, Bricklayers 1, and 
Bricklayers 9 are each labor organizations within the meaning 
of Section 2(5) of the Act.                                                           
                                                           
1 On June 10, 2002, following the close of the hearing, Respondent 
tendered as Jt. Exh. 8 a Michigan Department of Transportation map of 
Michigan for admission into eviden
ce.  No party having objected Jt. 
Exh. 8 is received into evidence. II.  ALLEGED UNFAIR LABOR PRACTICES2George Moore is the president and sole shareholder of Re-
spondent, which came into existence as a corporation in 1999.  
Respondent is primarily engaged in the installation of a syn-
thetic form of plaster.  Respondent performs work throughout 
the State of Michigan.  Respondent™s work force fluctuates 
from 1 to 50 employees, with an average of 6 to 8 on staff.  
Respondent™s plasterers apply 
the synthetic plaster and Re-
spondent consistently employs at
 least a couple of employees 
performing this work.   Moore signed an agreement on February 9, 1999, agreeing to 
be bound to the Michigan Council of Employers™ 1997 to 2000 
agreement with Bricklayers 
9 (the 1997 MCE agreement).3  Moore testified that, based on his signing the 1997 MCE 
agreement, he later became bound to Bricklayers 9™s agreement 
with the MCE running from the period of June 22, 2000, to 

August 1, 2003 (the 2000 MCE agreement).  The 2000 MCE 
agreement states in article II, that ﬁ[t]his Agreement shall be in 
effect within the boundaries of the State of Michigan, excluding 

all the counties in the Upper Peninsula and excluding the coun-
ties of Wayne, Oakland, Maco
mb, and Monroe in the Lower Peninsula.  All other Michigan counties are included.ﬂ Former Plasterers 67 Business Manager Charles Novak was 
a member of Plasterers 67™s bargaining committee for the nego-
tiation of collective-bargaining agreements with the Architec-
tural Contractors Association (ACT).4  Novak, on behalf of 
Plasterers™ 67, executed a collective-bargaining agreement with 

ACT with effective dates of June 1, 1997, through May 31, 
2000 (the 1997 ACT agreement).  
The agreement states that ACT was formerly known as the Detroit Association of Wall 
and Ceiling Contractors.  The 1997 ACT agreement contains a 
union-security clause requiring employees who are union mem-
bers on the effective date of the agreement to remain members 
as a condition of employment. 
 New employees were required 
to become union members following the 8th day of their 
employment as defined in 
the agreement.  The 1997 ACT 
agreement provides, in pertinent part: 
 Article IX entitled ﬁJurisdictionﬂ Section 12. ﬁDetroit 
Trade Areaﬂ: The area in which these working rules apply is all of 
Wayne County and those part
s of Macomb and Oakland 
counties which lie south of Thirteen Mile Road.   2 In making the findings below, I ha
ve reviewed the complete record, 
considered established and admitted 
facts, the inherent probabilities, 
and have considered the testimony 
and demeanor of all witnesses.  
Testimony in contradiction to that 
which my factual findings are based 
has been considered but discredited.
  My failure to credit certain as-
pects of a witness™s testimony does not mean that I have rejected all of 
their testimony. See 
NLRB v. Universal Camera Corp.,
 179 F.2d 749, 
754 (2d Cir. 1950).  As necessary, specific credibility resolutions will 
be discussed in more detail in the body of this decision.   
3 Bricklayers 9 maintains a location 
in Saginaw, Michigan.  A copy 
of the 1997 MCE agreement was not placed in evidence. 
4 Plasterers 67 employed Novak until he retired in January 2001. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492On June 30, 1999, Novak and a representative of ACT signed 
off on an amendment to the 
1997 ACT agreement which ex-panded Plasterers 67™s territorial
 jurisdiction.  The amendment 
provides as to article IX, secti
on 12 that ﬁ[t]he geographic terri-
tory governed by this agreement 
consists of Wayne, Oakland, 
Lapeer, Macomb and St. Clair Counties.ﬂ 
Novak testified that, toward the latter part of 1999, he met 
with some of Respondent™s employees at one of its jobsites.
5  This prompted Novak to call Moore and state Moore would 
have to enter into an agreement 
with Plasterers 67 in order to 
work in the area.  Moore told Novak that he had a collective-
bargaining agreement with Bricklayers 9 in Saginaw, Michi-
gan.6   Novak testified that he mailed Moore a copy of the 1997 
ACT agreement, the June 30, 1999 amendment to the 1997 ACT agreement, and the agreement™s signature page for nonas-
sociation members.
7  However, when Novak was shown a copy 
of the nonassociation member signature page with Moore™s signature dated October 2, 1999, he was unable to explain why 
the document contained fax transmission identification for both 

Respondent and Plasterers 67.  On review of the document, Novak testified that it was possible that he faxed rather than 

mailed Moore the signature page, which Moore signed and 
faxed back to him.  Nevertheless, Novak maintained that he 
was sure that he mailed the 1997 ACT agreement and its June 

30, 1999 amendment to Moore. The document Moore signed on October 2, 1999, and faxed to Novak on October 8, 1999, 
is entitled, ﬁAGREEMENT FOR NON-ASSOCIATION MEMBERS.ﬂ  It reads as follows: 
 This is to certify that I have read the Agreement be-
tween the Detroit Association of Wall and Ceiling Con-
tractors and Plasterers™ Local Union No. 67 and I agree to 
be bound by all provisions contained in this Agreement 
and any changes that may be made in the future by mutual 
consent of said parties for the life of this Agreement and 
any successor agreements negotiated by them. 
I hereby specifically submit to the jurisdiction of the 
joint Negotiating Committee and further agree that, with 
regard to the provisions of the Agreement relating to the 
settlement of grievances, the 
Association Representatives shall be deemed my Representative. 
 Moore testified that in October 1999, Novak told him that 
Plasterers 67™s jurisdiction was Wayne, Macomb, Oakland, and 
Monroe Counties south of 13 Mile Road and that Bricklayers 1 
has jurisdiction north of 13 Mile Road.  Moore testified that he 
received a copy of the signature page for ﬁAgreement for Non-
Association Membersﬂ of the 1997 ACT agreement from No-
                                                          
                                                           
5 Novak™s testimony, due to the lack of specificity of his recollec-
tion, vacillated as to the time and location of this meeting. 
6 Novak testified that, at that time,
 Plasterers 67™s jurisdiction did not 
include Saginaw.  When shown a copy of the 2000 MCE agreement, 
during his testimony, Novak testified 
that the scope of Bricklayer 9™s 
jurisdiction set forth in the agreement surprised him.   
7 Novak initially testified that he
 thought that he mailed two amend-
ments to Moore, but then stated that the second amendment was entered 
into at a later date.  Novak could 
not recall whether he sent a cover 
letter to Moore with the documents.   
vak by fax, that he signed it a
nd faxed it back to Novak.  He 
testified that Novak did not mail him a copy of the 1997 ACT 
agreement until 4 months after Moore signed the ﬁAgreement 
for Non-Association Membersﬂ in October 1999.
8  Moore testi-fied that Novak never provided him with a copy of the June 30, 
1999 amendment to the 1997 ACT agreement.  The forgoing reveals certain variances between the testimony 
of Novak and Moore.  Consider
ing their demeanor, the content of their testimony, and the documentary evidence, I have cred-
ited Moore that Novak faxed rather than mailed him a copy of 
the signature page for the 1997 ACT agreement.  Moore signed 
the document on October 2, 1999, and faxed it back to Novak 
on October 8, 1999.  I find little 
else of Moore™s testimony 
about this transaction to be worthy of belief.  The document 

Moore signed on October 2, 1999, 
specifically states he had 
read Plasterers 67™s collective-bargaining agreement.  How-
ever, despite this written ac
knowledgement, Moore testified 
that he did not receive the document until 4 months later.
9  Moreover, Novak signed an amendment to the 1997 ACT 
agreement on June 30, 1999, expanding Plasterer 67™s jurisdic-
tion to all of ﬁWayne, Oakland,
 Lapeer, Macomb and St. Clair 
Counties,ﬂ and I do not believe that Novak, in these circum-
stances would have purposely mislead Moore by telling him in 
October 1999 that Plasterers 67™s jurisdiction was limited to 
those counties south of 13 Mile Road as Moore testified.  I also 
do not credit Moore™s claim that they discussed Bricklayers 1™s 
jurisdiction.  First, Respondent 
did not have a contract with Bricklayers 1 at the time of this 
conversation.  Second, the terri-tory of Bricklayers 1 that Moore claims Novak related to him 
varies from the territorial jurisdiction contained in the contract 
that Moore subsequently signed with Bricklayers 1.   
On the other hand, Novak™s testimony because of poor recol-
lection was not as precise as it 
might have been.  He was cor-
rected as to the location of the jobsite on which he initially saw 
Respondent™s employees working,
 and he belatedly admitted 
that he may have faxed Moore 
the signature page for the 1997 ACT agreement rather than maili
ng it to Moore with two other 
documents as he initially testified.
  He failed to testify that he 
informed Moore that there was a June 30, 1999, amendment to 

the 1997 ACT agreement during their conversation and his record keeping was poor in that he was not aware of whether he 
sent Moore a cover letter which would have shown the date and description of any documents he 
sent to Moore.  In these cir-
cumstances, and in the face of Moore™s denial, I do not find that 
 8 Moore testified that he reviewed the 1997 ACT agreement when he 
received it, but that he did not rea
lly read it for its jurisdictional lan-
guage. 
9 While the nonassociation members agreement Moore signed on 
October 2, 1999, references the Detr
oit Association of Wall and Ceiling 
Contractors which was the prior name of ACT, Respondent does not 
dispute that Moore™s signature bound Respondent to the 1997 ACT 
agreement.  In this regard, Moore did not protest the name change to 
the union when he received the 1997 ACT agreement and he testified 
that he followed the agreement for a period of time.  Moreover, by 
letter dated November 30, 2001, to 
the Regional Office, Respondent™s 
attorney, Thomas Weiss, acknowledge
d that Respondent had an agree-
ment with Plasterers 67, and on March 12, 2002, Moore signed off on a 

letter to Plasterers 67 providing fo
r Respondent™s termination of the 
1997 ACT agreement with that union. 
 GEM MANAGEMENT CO. 493the General Counsel has established that Novak mailed a copy 
of the June 30, 1999 amendment 
to the 1997 ACT agreement to Moore. On May 31, 2000, Novak signed off on a new collective-
bargaining agreement between 
Plasterers 67 and ACT (the 2000 ACT agreement).  The 2000 ACT agreement has a June 1, 
2000 effective date and a May 31, 2003 expiration date.  The 
2000 ACT agreement provides that, ﬁ[t]he geographic territory 
governed by this agreement c
onsists of Wayne, Oakland, 
Lapeer, Macomb and St. Clair Counties.ﬂ   
In November 2000, Novak and ACT President George Stripp 
signed off on an amendment to 
the 2000 ACT agreement.  The amendment, has an effective da
te of November 21, 2000, and changed article IX, section 12, to read as follows:  Section 12. Territorial Coverage of the Agreement  The geographic territory governed by this Collective 
Bargaining Agreement consis
ts of Wayne, Oakland, 
Lapeer, Macomb, St. Clair, Washtenaw, Sanilac and 
Livingston Counties excluding in Livingston County the 
townships of Conway, Cohoctah, Deerfield, Handy, Hart-
land, Osceola, Tyrone and Howell and the City of Howell. 
 Novak testified that he mailed 
all signatory contractors, in-
cluding Respondent, a copy of: the 2000 ACT agreement, a 2-

page summary of the agreement, and the November 2000 
amendment to the agreement.  However, Moore denied receiv-
ing these documents in the mail.
10  I do not find that the Gen-
eral Counsel, in the face of Moor
e™s denial, has established that Novak mailed Moore these documents.  In this regard, Novak 
had no specific recollection of mailing them to Moore other 

than his testimony that he mailed these documents to all signa-
tory contractors based on a list Novak maintained at the union 
hall.  However, Novak™s list of contractors was not produced at the hearing, nor were any cover letters produced verifying that 

the documents were mailed to i
ndividual contractors.  More-
over, I was not impressed with 
the quality of Plasterers 67™s 
record keeping in that a list of signatory contractors maintained 
by Novak™s successor in 2002 inexplicably omitted Respon-
dent™s name as well as the names of other contractors. Novak testified that Plasterers 67 does not operate an exclu-sive hiring hall.  Rather, signatory employers can call Plaster-
ers™ 67 for referrals of employees
, or they can hire employees 
off the street, who are required to become union members un-
der the collective-bargaining agreement™s union-security provi-
sion. On June 2, 2000, Moore signed off on a collective-
bargaining agreement with Bricklayers 1.  Article II, section 1 
of the agreement provides that Respondent recognizes Brick-
layers 1 for all persons employed performing plasterers™ work: 
 . . . on all present future jobsites within the geographic area of 
Wayne, Oakland, Macomb, and Monroe Counties, Michigan, 
based upon the fact, acknowledged by the Employer to be 
                                                          
                                                           
10 Moore testified that he first saw the 2000 ACT agreement in Re-
spondent Attorney Thomas Weiss™ office 6 or 7 months before the June 
5, 2002 unfair labor practice trial, and 
that he did not see the November 
21, 2000 amendment until around a month 
or two before the trial.   true, that the Union has represented and continues to represent a majority of those employees 
within the meaning of Section 
9(a) of the National Labor Relations Act.  The Employer fur-

ther agrees that any dispute concerning its obligation to rec-
ognize the Union as sole and exclusive bargaining representa-
tive will be resolved solely under Article XIV, Grievances.  
The Employer expressly waives 
any right to abrogate or repu-
diate this agreement during it effective term or to seek a Na-
tional Labor Relations Board election during the term of this 
Agreement.
11 Terry Van Allen replaced Novak as the business manager for 
Plasterers 67 in January 2001.  
In early June 2001, Van Allen 
came across one of Respondent™s jobsites in Lapeer County for 
work being performed at the Lapeer Vocational Technical 
School (the LVTS jobsite).  The plasterers on the job told Van Allen they were not being paid Pl
asterers 67™s contract rates.  
Van Allen threatened the superintendent of the general contrac-
tor with a picket line.  However, Van Allen did not picket the 
jobsite.  Van Allen testified Plasterers Local 67 did not receive 
contractual fringe benefits or dues from Respondent for work performed at this jobsite.
12Moore wrote Van Allen a letter, dated June 25, 2001, which reads as follows: ﬁAttention Local 67: As of June 25, 2001, 

GEM Management no longer wishes to have an agreement with your local.ﬂ  On July 20, 2001, Van Allen wrote Moore and 
referenced Moore™s June 25, 2001, letter while stating that 
ﬁ[a]ccording to the termination language in the Collective Bar-

gaining Agreement we did not receive your letter in a timely 
fashion.  Therefore Gem Management is still bound by the 
agreement.ﬂ   
Around August 2001, Van Allen found a jobsite located just 
south of 13 Mile Road in Macomb County where Respondent 
was performing work at an Extended Stay America Hotel (the 
ESA jobsite).  Van Allen testified that the project lasted around 
3 months and that there were 
employees on the site performing 
work covered by Plasterers 67™s 
contract.  However, Plasterers 67 did not receive dues or fringe benefits for this project.  Van 
Allen testified that he met Respondent™s attorney, Thomas 
Weiss, at the ESA jobsite ar
ound October 14, 2001.  Van Allen testified that, ﬁI threatened for a picket line and nobody wanted 
a picket line on a project.  I said well, I will not picket the job if 
you give me a copy of the contract.ﬂ  Van Allen testified that, 
when he met Weiss at the ESA jobsite, Bricklayers 9 represen-
tatives may have been there and Van Allen was aware that 
Bricklayers 9 members were performing work at the site.  
Weiss faxed Van Allen a letter dated October 16, 2001.  The 
letter states that Respondent™s c
ontract with Bricklayers 1 is 
dated June 2, 2000, and that jurisdiction clause covers Wayne, 
 11 While Moore did not sign off on 
Bricklayers 1™s agreement until 
June 2, 2000, the agreement by its terms expired on May 31, 2000.  The 
agreement does contain an automatic
 renewal provision absent 60 days 
written notice prior to the expiration da
te.  It also contains a provision, absent proper notice, binding an employer to any subsequent agreement 
reached between that union and management committee named in the 
contract.   12 Moore testified that it was his opinion that Lapeer County was 
covered by Bricklayer
s 9™s agreement.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494Oakland, Macomb, and Monroe 
Counties.  The letter had two pages of the Bricklayers 1 agreement attached.  Van Allen testi-
fied that prior to receiving Weiss™ October 16 letter, he had no 
knowledge that Respondent had ente
red into an agreement with Bricklayers 1.   
Weiss testified as a witness for Respondent.
13  Weiss testi-
fied Moore called him in October 2001, told him there was a 
labor dispute at the ESA jobsite and asked Weiss to go to the 
jobsite and meet with business agents of Bricklayers 9.  Weiss 
met Bricklayers 9 officials in the ESA hotel lobby and Van 
Allen was there.  Weiss testified an argument ensued and he 
then conversed with Van Allen in an empty guest room.  Van 
Allen asked Weiss to furnish 
him with some documents from other unions, which Weiss faxed to
 Van Allen.  Weiss testified 
that, during the conversation, Van Allen told him that Plasterers 
67™s jurisdiction ﬁcovered the area South of 13 Mile Road.ﬂ  

Weiss testified that the ESA jobsite was just south of 13 Mile 
Road.  At that time, Van Allen provided Weiss with a copy of 
the 2000 ACT agreement.  Weiss testified that that was the first 

time that he received any documentation concerning this mat-
ter.14Moore testified that he is aware that there were two of Re-
spondent™s projects for which Plas
terers 67 asserted jurisdiction and for which there was a dispute.  He testified that the Lapeer 
County job was outside of Plaste
rers™ 67™s jurisdiction as de-fined in the preamended 1997 ACT contract.  Moore initially 
equivocated as to the location of the ESA project saying it was 
on 13 Mile Road in Macomb County and that it was between 
the jurisdiction of Bricklayers 1 and Plasterers 67.  When 
pressed, however, Moore admitted that the ESA jobsite was 
south of 13 Mile Road and that it was within Plasterers 67™s 
jurisdiction under his view of the preamended 1997 ACT con-
tract.15   Moore testified that Bricklayer
s 9 is the primary supplier of 
Respondent™s plasterers and that all of Respondent™s employees 
performing plasterer™s work at the ESA jobsite save one were 
assigned to Bricklayers 9, even though the project was not in 
Bricklayers 9™s jurisdiction.  He
 testified that all of Respon-
dent™s employees were performi
ng plasterers work at the ESA site.  Moore testified three of Respondent™s ESA jobsite em-ployees were Bricklayers 9 members who transferred to the 

ESA jobsite from another of Re
spondent™s locations.  Moore testified that five or six em
ployees who worked at the ESA 
jobsite were hired off the street by Respondent and then signed 
                                                          
                                                           
13 Weiss also served as Respondent™s representative during the hear-
ing.   
14 Weiss testified that he obtai
ned a copy of the June 30, 1999 
amendment to the 1997 ACT agreement, which contained an indication 
that it was faxed from ACT™s office on September 24, 2001.  Weiss 
denied that he had any communicati
on with ACT and he testified that 
the document was not faxed to him. 
 Weiss could not explain how or 
from whom he received this documen
t.  Moore testified the first time 
he saw the June 30, 1999 amendment to the 1997 ACT agreement was 

in Weiss™ office in the year 2001 right at the time the labor controversy 
began.   
15 It is Moore™s contention that, desp
ite what is stated in their con-tracts, Plasterers 67 has jurisdiction for the area south of 13 Mile Road 

and Bricklayers 1 has jurisdiction for the area north of 13 Mile Road. 
up by Bricklayers 9.  Moore notified Bricklayers 9 about these 
employees so that they could 
sign them up.  Moore testified that members of Bricklayers 9 performing work on this job had 

their fringe benefits paid to funds under that Union™s contract.  

He testified that there was one member of Plasterers 67 per-
forming work on that job, and th
at Union™s funds were paid for the employee™s fringe benefits.
16  Moore testified that there 
were no Bricklayers 1 members who performed work at the 

ESA jobsite.   Moore explained that he had Bricklayers 9 sign up the new 
employees at the ESA jobsite because that union works in Re-
spondent™s area.  He testified th
at if Plasterers 67 signed these employees up they would not have transferred north to Respon-
dent™s area when the ESA project was finished because they 
would have received lower wages when they transferred.  
Moore testified that Plasterers 67™s contractual wages are about $2 to $3 an hour higher than that of Bricklayers 9.  Moore testi-

fied that he was not aware of any agreement between Bricklay-
ers 1 and Bricklayers 9 where Respondent could use Bricklay-
ers 9 members in an area covered by Bricklayers 1™s contract.   
On November 30, 2001, Weiss wrote a letter to NLRB Re-
gion 7 Investigator Carolyn Van 
Ness.  In the letter, Weiss 
asserts that Plasterers 67 committed unfair labor practices in 
violation of Section 8(b)(4)(D) of the Act and requests a 10(k) 
hearing to determine the work jurisdiction of Plasterers 67 and 
Bricklayers 1.  Weiss states in the letter that: 
 2. GEM is a signatory and party to agreements with 
two labor unions which assert jurisdiction in Macomb 
County, Michigan: 
A. Local #67 of the Operative Plasterers; and  B. Local #1 of Michigan, Bricklayers and Allied 
Craftsworkers International Union of North America, 
AFLŒCIO. 
. . . . 4.  GEM utilized plasterers at a job located in Macomb 
County, Michigan, specifically on 13-Mile Road at I-94; 
. . . . 5.  GEM depended and relied upon both Local #67 and 
Local #1 to provide those plasterers; 6.  It is the employer™s, GEM™s preference that em-
ployees represented by Local 
1 perform the disputed work, in accordance with GEM™s previous assignment[.] 
 The following exchange occurred when the November 30, 
2001, letter was introduced into evidence:  JUDGE FINE:  Was an unfair labor practice Charge ever 
filed? 
MR. WEISS:  That is the only document that was filed 
with the Court. JUDGE FINE:  For the Board or the Region? 
MR. WEISS:  With the Region.  I am sorry.  With the 
Region andŠ  16 Moore testified that the Plaste
rers 67 member approached Moore 
directly and that Moore did not c
ontact that union™s hiring hall about 
referring this employee. 
 GEM MANAGEMENT CO. 495JUDGE FINE:  You had already filled out a Charge form 
and filed it with the Region. MR. WEISS:  I was dissuaded from doing so because 
the explanation that was given to me is that this matter was 
inappropriate for the Charge being made and the 10-K 
Hearing request. JUDGE FINE:  All right but you never took it on your 
own initiative after that to file a Charge. MR. WEISS:  I was relying upon the statement of the 
investigator. JUDGE FINE:  But you did not file a Charge?   
MR. WEISS:  We simply filed that letter.   
JUDGE FINE: Right. MR. WEISS:  There is no separate Charge form filed. JUDGE FINE:  Right.  Okay.  So, there was never any 
investigation on the 10-K. MR. WEISS:  That is correct, Your Honor. JUDGE FINE:  By the Region.
17 Moore testified that he directed
 Weiss to write the November 
30, 2001 letter after the dispute arose at the ESA project.  De-

spite the representations in the letter, Moore testified as fol-
lows:   Q.  You believedŠdid you believe, at that time, that 
Bricklayers™ Local 1 had jurisdiction on that job?  
A.  No. 
Q.  Did you believe that Local 67 had jurisdiction on 
that job? 
A.  Yes. 
Q.  Did you believe that Local 9 had jurisdiction on 
that job? 
A.  No. 
 On March 12, 2002, Moore signed off on a detailed letter to 
Van Allen, drafted by Weiss, 
notifying the Union that Respon-
dent was terminating its contract
ual relationship with Plasterers 
67 under the 1997 ACT agreement.  Respondent argued in the 
letter that it was not bound by the 2000 ACT agreement and 

therefore was providing timely notice of termination under 
article VIII of the 1997 ACT agreement, which Respondent 
contended had automatically rene
wed itself on an annual basis.  
By letter dated March 14, 2002, 
Plasterers 67 Representative 
Frederick Gold wrote Weiss stating it was the Union™s position 

that the attempted termination was untimely because, pursuant 
to the nonassociation employer agreement Moore had signed, 
Respondent was bound by the 2000 ACT agreement. 
A.  Analysis In NLRB v. Strong Roofing & Insulating,
 393 U.S. 357 (1969), an employer tried to es
cape its contractual obligations when it untimely attempted to withdraw from an employer 
association that had negotiated a collective-bargaining agree-
                                                          
 17 While Weiss conceded that he never filed a charge on the Board™s 
form, he went on to state at the hear
ing that the Board™s policy is that a 
charge can be filed in an informal
 fashion and that a standardized 
charge form is not required.  Wei
ss contended that his November 30, 
2001 letter was sufficient to constitute the filing of a unfair labor prac-tice charge and a request for a 10(K) hearing.  Weiss did not continue 
this argument in Respondent™s posthearing brief. 
ment.  The Court found the employer™s refusal to execute the 
collective-bargaining agreement violated Section 8(a)(1) and 
(5) of the Act.  The Court, in reversing the court of appeals, 
also affirmed the Board™s order that the employer ﬁ‚pay to the 
appropriate source any fringe benefits™ﬂ required by the con-
tract. Id. at 358.  The Court held at 361Œ362 that:   . . . the business of the Board, among other things, is to adju-
dicate and remedy unfair labor practices.  Its authority to do 
so is not ﬁaffected by any other means of adjustment or pre-
vention that has been or may be established by agreement, 
law, or otherwise. . . .ﬂ Sec
tion 10(a), 61 Stat. 146, 29 U.S.C. Section 160(a). . . . . . . . the Board may proscribe conduct which is an unfair labor 
practice even though it is also a breach of contract remediable 
as such by arbitration and in the courts. 
Smith v. Evening News Assn., 397 U.S. 195, 197Œ198 (1962).  It may also, if 
necessary to adjudicate an unfair labor practice, interpret and 
give effect to the terms of a collective bargaining contract. 
NLRB v. C & C Plywood Corp.,
 385 U.S. 421 (1967).  In NLRB v. C & C Plywood Corp.,
 supra, the Court approved 
the Board™s finding that the employer™s institution of a pre-
mium pay plan during the term of a collective-bargaining 
agreement violated Section 8(a)(1) and (5) of the Act.  The 
Board, in construing the terms of the collective-bargaining 
agreement, concluded that the union had not ceded power to the 
employer to unilaterally change the wage system during the 
term of the agreement. 
In the Wightman Center for Nursing & Rehabilitation,
 301 NLRB 573, 575 (1991), the administrative law judge, with 
approval of the Board, concluded that:   An employer™s unilateral cha
nge of unit employees wage 
rates during the term of a collective-bargaining agreement 
amounts to a repudiation of the agreement which is not 
merely a breach of contract but ﬁamounts, as a practical mat-
ter, to the striking of a death blow to the contract as a whole, 
and is, thus, in reality, a basic repudiation of the bargaining re-
lationship.ﬂ Oak Cliff-Golman Baking Co.,
 207 NLRB 1063, 1064 (1973), enfd. mem. 505 F.2d 1302 (5th Cir. 1974), cert. 
denied 423 U.S. 826 (1975).   See also 
Nittany Manor Care Associates, 337 NLRB 432 (2002), where a unilateral increase in rates of pay during the 
term of a collective-bargaining agreement was held to violate 
Section 8(a)(1) and (5) of the Act; and Scapino Steel Erectors, 
Inc., 337 NLRB 992 (2002), where the Board found that an 
employer violated Section 8(a)(1) and (5) of the Act by failing 

to pay the wage rates set forth 
in a union™s contract and by re-
fusing to make the contractually mandated fringe benefit con-
tributions.  In Scapino, the Board majority concluded that the 
respondent employer had no intention of applying the collec-
tive-bargaining agreement at any 
of the jobsites in question, 
and that the respondent™s actions were violative of Section 
8(a)(5) of the Act because ﬁit goe
s to the heart of the collective-
bargaining relationship.ﬂ Id. at 993 fn. 3.   In Oklahoma Fixture Co., 333 NLRB 804, 807 (2001), the 
following principles were set forth:   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496Under Section 8(f) of the Act, employers and unions in the 
construction industry are permitted to enter into collective-
bargaining agreements before 
the union has established its 
majority status. Either party is
 free to repudiate the collective-bargaining relationship once an 8(f) contract expires by its 
terms. 
John Deklewa & Sons,
 282 NLRB 1375 (1987), enfd. sub nom. Iron Workers Local 3 v. NLRB,
 843 F.2d 770 (3d Cir. 1988), cert. denied 488 U.S. 889 (1988). However, an automatic renewal clause in an 8(f) agreement will be given 
effect and operates to bind the parties to a continuation of the 
agreement. 
Cedar Valley Corp., 302 NLRB 823 (1991), enfd. 
977 F.2d 1211 (8th Cir. 1992), cert. denied 508 U.S. 907 

(1993); Fortney & Weygandt,
 298 NLRB 863 (1990). When an employer repudiates a co
llective-bargaining agreement during its term, it violates Secti
on 8(a)(5) and (1) of the Act. 
See 
John Deklewa, supra, 282 NLRB at 1385.  It is a relatively common prac
tice in the construction indus-
try for an employer, which is not a member of an employer 
association, to bind itself to agreements negotiated between an 
employer association and a union.  These employers will do so 
by signing what is referred to 
as a ﬁme tooﬂ or ﬁshort formﬂ 
agreement.  These ﬁme tooﬂ agreements often bind employers 
to successor master contracts negotiated between the employer 
association and union and are enforced by the Board.  See 
W. J. Holloway & Son,
 307 NLRB 487, 489 (1992), where an accep-
tance agreement bound an employer
 to a master agreement and successor agreements; 
Construction Labor Unlimited, 312 NLRB 364, 367 (1993), enfd. 41 F.3d 1501 (2d Cir. 1994), 

where an acceptance agreement bound an employer to the cur-
rent master agreement and ﬁany successor agreement(s)ﬂ; 
Neo-sho Construction Co., 305 NLRB 100 (1991), where a stipula-

tion bound an employer to ﬁall future master agreements;ﬂ and 
Z-Bro, Inc., 300 NLRB 87, 89 (1990), enfd. 950 F.2d 726 (8th 
Cir. 1991), where an agreement bound an employer to the cur-
rent master agreement and to ﬁa
ny renewals, additions, modifi-
cations, extensions and subsequent [master] agreements.ﬂ 
In determining a party™s obligation under a ﬁme tooﬂ agree-
ment the Board will look to the language of the agreement itself 
as well as to the underlying master
 agreement where applicable.  
For example, in 
Oklahoma Fixture Co., supra at 807Œ808, an employer was found by the language
 of its ﬁme tooﬂ agreement to be bound to a master labor agreement then in effect and to 
the 1975 to 1978 successor agreement subsequently negotiated 
by the union and employer association.  The Board majority 
held that:  By entering the me-too agreement, OFC unequivocally 
accepted the as-yet unknown results of the negotiations 

underway in July 1975 between the NTCA and the Union.  
That acceptance demonstrated OFC™s intent to enter into a 
collective-bargaining relationship with the Union on the 
basis of the 1975Œ1978 agreement, regardless of the terms 
of that agreement ultimately reached by the parties to the 
master contract negotiations. . . . . In finding that OFC was bound to a series of year-to-
year renewals of the 1975Œ1978 master agreement, we 
necessarily disagree with the General Counsel™s conten-
tion that OFC was bound to a series of successor master 

agreements negotiated by NTCA and the Union. As stated 
above, in the me-too agreement, OFC agreed to be bound 
to ﬁthe terms and conditions of [the 1975Œ1978] agree-
ment.ﬂ  Significantly, the me-too agreement contained no 
terms indicating that OFC was consenting to be bound to any successors to the 1975Œ1978 master agreement. 
 In the instant case, on October 2, 1999, Moore signed an 
agreement with Plasterers 67 for nonassociation members, which reads, in pertinent part, as follows:  This is to certify that I have 
read the Agreement between the 
Detroit Association of Wall and Ceiling Contractors
18 and Plasterers™ Local Union No. 67 and I agree to be bound by all 

provisions contained in this Agreement and any changes that 
may be made in the future by mutual consent of said parties 
for the life of this Agreement and any successor agreements 
negotiated by them. 
 On June 25, 2001, Moore wrote Van Allen a letter seeking to 
terminate Respondent™s collectiv
e-bargaining agreement with Plasterers 67.  Van Allen wrote back stating that ﬁ[a]ccording 
to the termination language in the Collective Bargaining Agree-ment we did not receive your letter in a timely fashion.  
Therefore Gem Management is still bound by the agreement.ﬂ  
Van Allen testified that Moore missed the March 2000 window 
period for terminating the contract.  Van Allen was clearly 

referencing article VIII of the 1997 ACT agreement, entitled 
ﬁTerm of Contract,ﬂ which reads as follows: 
 It is mutually agreed that th
is Agreement and the provisions herein contained shall be in force and effect until May 31, 
2000 and that unless notice of change is given not less than 
sixty (60) days nor more than ninety (90) prior to the date of 
such expiration of this Agreement, by either party to the other, 
the Agreement shall automatically renew itself from year to 
year after such expiration of this Agreement, or until a new 
Agreement is mutually agreed to by the parties. 
 While the ﬁAgreement for Non-Association Membersﬂ 
Moore signed on October 2, 1999,
 contains no provisions on the manner in which Respondent 
and Plasterers 67 were to terminate their contractual relations, the parties are in apparent 
agreement that the procedures 
are governed by article VIII of 
the 1997 ACT agreement for which there is identical language 
in the 2000 ACT agreement.  In this regard, Respondent does 

not claim that Moore™s June 25, 2001 letter ended the parties™ 
contractual relationship.  In fact, by letter dated November 30, 
2001, Respondent Attorney Wei
ss wrote Region 7 that Respon-dent is signatory to a contract 
with Plasterers 67.  By letter 
dated, March 12, 2002, Moore wrote Van Allen that Respon-
dent was providing timely termination notice pursuant to article 
VIII of the 1997 ACT agreement.  It was Respondent™s position 
therein that it was not bound by the 2000 ACT agreement and 

that its notice of termination was timely under the automatic 
                                                          
 18 As set forth above, the name of the employer association refer-
enced in the agreement had change
d to ACT and there is no dispute 
between the parties here that the October 1999 agreement Moore signed 
was referencing the 1997 ACT agreement. 
 GEM MANAGEMENT CO. 497renewal provisions in article VIII of the 1997 ACT agreement.  
Plasterers 67 responded that this notice of termination was un-
timely because Respondent was bound by the 2000 ACT 
agreement since Respondent had not filed a timely notice dur-
ing the window period of the 1997 ACT agreement.  Plasterers 
67™s letter went on to state that, unless a timely notice is filed, 
Respondent would be bound to any successor collective-

bargaining agreement negotiated between Plasterers 67 and ACT.  Thus, here again Plasterers 67 did not take issue with the 
assertion that article VIII gove
rned the time requirements for rescinding the parties™ contractual relationship.  Rather, the 
Union argued that Respondent had not met the time require-
ments of that article. See 
Fortney & Weygandt,
 298 NLRB 863 (1990), and C.E.K. Industrial Mechanical Contractors,
 295 NLRB 635 (1989), where employers that signed letters of as-
sent were found to be governed by termination notification 
requirements in the underlying ma
ster labor agreements be-
tween a union and an employer association. 
Respondent cites language cont
ained at page 23 of the 1997 ACT agreement which it contends should be read in conjunc-

tion with article VIII in support of its argument that it was 
never bound to the 2000 ACT agreement.  The language reads:  IT IS HEREBY MUTUALLY UNDERSTOOD AND
 AGREED by and be-
tween the undersigned and Local Union No. 67 . . . for and in 
consideration of services performed and to be performed by 
plasterers for the undersigned and that the undersigned em-ployer agrees to be bound by all terms and conditions includ-
ing the payment of all WAGES AND fringe benefits, wher-
ever the work is performed. 
 Respondent contends that this language when read in combina-
tion with article VIII supports a 
finding that Respondent, as an employer, was a party to the 
1997 ACT agreement within the meaning of article VIII.  Respondent contends that it is not 
bound by the 2000 ACT agreement unless it was ﬁmutually 
agreed to by the partiesﬂ as required by article VIII.  Respon-
dent argues, that as a party under article VIII it never agreed to 
be bound to the 2000 ACT agreement, it therefore remained a 
party to the 1997 ACT agreement when it automatically re-
newed itself on an annual basis under the provisions of Article VIII.  Respondent asserts that its March 2002 notice of termina-
tion was timely pursuant to article VIII of the 1997 ACT 
agreement. 
I do not find Respondent™s argument to be persuasive.  As-suming Respondent, as it contends, was a party to the 1997 
ACT agreement within the meaning of article VIII, I find that 
Respondent ﬁmutually agreedﬂ to be bound to the 2000 ACT 
successor agreement when Moore agreed to the language con-tained in the nonassociation members agreement stating that 
Moore had read the 1997 ACT ag
reement between Plasterers 67 and the employer association and agreed to be bound by its 

provisions and ﬁany changes that 
may be made in the future by 
mutual consent of said parties fo
r the life of this Agreement and 
any successor agreements negotia
ted by them.ﬂ  The language 
in the nonassociation member agreement is clearly is referring 
to ACT and Plasterers 67 as the parties who negotiated the 
underlying master agreement and was committing Respondent 
to successor agreements negotiate
d by ACT and Plasterers 67.  
Since the Board has repeatedly held that an employer can bind 
itself to agreements negotiated 
in the future between an em-
ployer association and a union, 
the General Counsel has estab-lished that any mutuality requirements of article VIII have been 
met by Moore™s signature on the ﬁnon-association members 
agreement.ﬂ   
I therefore find that, by the terms of the nonassociation 
member agreement Moore signe
d in October 1999, Respondent was bound to the 1997 Act agreement and then became bound 

to the successor 2000 ACT agreem
ent negotiated between Plas-terers 67 and ACT.  Since both Plasterers 67 and Respondent acknowledge that the provisions of article VIII govern termina-tion of those agreements, I fi
nd that Respondent™s June 25, 2001, and March 12, 2002 letters did not constitute timely no-
tice of termination of either of those agreements.
19  Respondent contends that it should not be bound by the 1997 
or 2000 ACT agreements because when Plasterers 67 and ACT 
expanded the Union™s jurisdiction either by amendments or the 
successor agreement itself this c
onstitutes a material change in 
the agreement and thereby termin
ates Respondent™s contractual obligations.  However, Seymour v. Coughlin Co.,
 609 F.2d 346 (9th Cir. 1979), and Operating Engineers Pension Trust v. Ce-
cil Backhoe Services, 
795 F.2d 1501, 1506 (9th Cir. 1986), 
cited by Respondent do not support this contention and are 

clearly distinguishable from the facts presented here.  In 
Sey-mour v. Coughlin Co., supra at 349Œ350, the court found that an employer was not bound by a successor master collective-
bargaining agreement where the short form agreement the em-
ployer signed contained a provision that the agreement ﬁshall 
continue in effect for the same term as the applicable multiple-
employer labor agreements and fo
r any renewals or extensions 
thereof.ﬂ  The court concluded that the effect of this language 

was that parties™ agreement was ﬁto terminate if the original 
MLA was not renewed or extended, and instead was modified.ﬂ  
In fact, the court distinguished that case from it prior decision 
in Calhoun v. Bernard, 333 F.2d 739 (9th Cir. 1964), on appeal 
from remand 359 F.2d 400 (9th Cir. 1966).  In 
Calhoun the court found that an employer 
was bound to amendments to a master agreement where the short form agreement it signed 
provided, after the elimination of a typographical error, ﬁthat 
                                                          
 19 I do not, however, find that Res
pondent was bound by the June 30, 
1999 amendment to the 1997 ACT agreement or to the November 2000 
amendment to the 2000 ACT agreement.  The ﬁme tooﬂ agreement 
Moore signed on October 2, 1999, certified that Moore had read the 
master labor agreement then in eff
ect, and he agreed that Respondent 
was to be bound to ﬁany changes that may be made in the future by 
mutual consent of said parties for 
the life of this Agreement and any 
successor agreements negotiated by them.ﬂ  Since Moore had only 
agreed to bind Respondent to future changes in the 1997 ACT agree-
ment, Respondent was not bound to the June 30, 1999 amendment 
which was negotiated in the past. 
 For similar reasons, although I find 
that Respondent is bound by the successor 2000 ACT agreement, the 
ﬁme tooﬂ agreement Moore signed 
did not provide that Respondent 
would be bound by any amendments to the successor agreement.  Ac-
cordingly, I do not find that Res
pondent is bound to the November 21, 
2000 amendment to the 2000 ACT agreement.  In this regard, the Board 
has demonstrated it will strictly cons
true ﬁme tooﬂ agreements and limit 
them to the precise terms of what 
a party has actually agreed to. See 
Oklahoma Fixture Co.,
 333 NLRB 804, 807Œ808 (2001).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498the employer would be bound by the master agreement and 
‚any modification or changes™ therein.ﬂ  See also 
Construction Teamsters Health & Welfare v. CFCC,
 657 F.2d 1101, 1103 
(9th Cir. 1981), where in finding, based on the signing of a 

short form agreement, that 
the employer there was bound to 
successive master labor agreements the court held that, ﬁIt is 

clear that a signatory to a Short Form Agreement can agree to 

be bound by future modifications, 
extensions and renewals of an MLA.ﬂ  
Operating Engineers v. Cecil Backhoe Services, supra at 1506, cited by Responde
nt, also does not require a different result.  There the court held, citing 
Con Form Const. Corp, ﬁ‚that a case by case analysis
 of the agreements involved provides the best evidence of the parties intent.™ﬂ20  Thus, the 
Ninth Circuit, as has the Bo
ard, has found that depending on the language in the agreement a party signs it can bind itself to 
future master agreements or amendments thereto.  Considering 
the language of the October 1999 agreement Moore signed, I do not find that modifications contained in the 2000 ACT agree-
ment extinguished Respondent™s
 bargaining obligation with Plasterers 67.21Respondent also contends, in its
 brief, that Plasterers 67 seeks to have the Board validate territorial jurisdiction that 
would place Respondent in breach of its agreements with 
Bricklayers 1 and 9, thereby ﬁsubjecting the employer to double 
or triple liability for the payment of dues and fringes.  This 
inequitable result cannot stand.ﬂ (R. Br. at 8.)  There are several 
aspects of this case which serve to undercut Respondent™s posi-
tion.  First, I have discredited Moore™s testimony that, at the 
time, he entered the agreement with Plasterers 67 that Novak 
informed him that that Union™s jurisdiction was limited to work 
south of 13 Mile Road.  Moreover, while Moore signed off on 
the agreement with Plasterers 67 in October 1999, he did not sign off on an agreement with Bricklayers 1 until June 2, 2000, 
or 8 months after he signed on to the 1997 ACT agreement.  
The jurisdictional language of the contract Moore signed with 

Bricklayers 1 contains territorial
 conflicts with the preamended 
1997 ACT agreement.  Thus, M
oore willingly entered into a 
subsequent agreement with Bricklayers 1 which conflicted with 
the area which even he conceded was covered by the 1997 ACT 
agreement with Plasterers 67.  I do not find Moore™s claim that 

he failed to read either agreemen
t in detail as particularly per-
suasive when Respondent relies on equities as an argument to 
                                                          
                                                           
20 See also Kennis v. McGoldrick, 767 F.2d 594 (9th Cir. 1985). 
21 Respondent argues that both the 1997 and 2000 ACT agreements 
recognize Michigan law.  Respondent 
then cites Michigan case law for 
the proposition that ﬁA material altera
tion of a contract after its execu-
tion without the consent of the comp
laining party bars an action on it 
against the party not consenting to the change.ﬂ 
Anderson v. Donato,
 193 N.W. 805 (1923) (R. Br. at 5).  I do not find these principles serve 
to prevent Respondent from being bound by the 1997 ACT agreement 
or its successor the 2000 ACT agreement.  In this regard, the short form 
agreement Moore signed acknowledged that he had read the master 
labor agreement then in effect, that 
that he agreed to be bound by all of 
its provisions and any future changes 
made thereto by mutual assent of 
Plasterers 67 and the employer a
ssociation, and any successor agree-
ments negotiated by them.  Respondent™s commitment is clear and 
unambiguous and the fact that the 
union and association negotiated a new master agreement does not constitute a material alteration to the 

contract to which Respondent originally assented.   
limit its contractual obligations.
22  Moore, by his own admis-
sion, had a copy of the 1997 ACT agreement at the time he 
signed on with Bricklayers 1. 
Respondent also asserts, as a defense, that under Van Allen™s 
leadership Plasterers 67 engaged in ﬁbad faith in picketing the 
jobs outside of its territory, sending unqualified people to the 
job site, and publishing a ‚contractors list™ of approved contrac-tors that omitted the name of the Respondent evidences bad 
faith and is a breach of the contract.ﬂ (R. Br. at 13.)  Respon-dent cites no contractual provisions in support of its breach of 
contract theory.  Moreover, while he threatened to picket at the 
LTVS and ESA jobs, there is no evidence that Van Allen 
caused any of Respondent™s jobs to be picketed and article V of 
the 1997 and 2000 ACT agreements specifically excludes dis-
putes over wages and fringe bene
fits from the protection of their no strike provisions.  Therefore, I cannot find that Van 

Allen acted in bad faith by attempting to enforce the provisions 
of the 2000 ACT agreement for the LTVS and ESA locations.  
While Respondent™s name was omitted from a list of contrac-
tors that the Plasterers 67 circulated to general contractors in 
2002, Respondent cites no contractual provision that Van Allen 
breached by this omission.  I also do not credit Moore™s testi-
mony that Plasterers 67 sent Re
spondent substandard workers.  
Moore testified that he used 11 or 12 referrals from that union 
who exhibited poor workmanship,
 but never informed the union officials of these employees™ performance problems.  I find this 

self-serving declaration by Moore to be pretextual, and part of 
an effort to escape his obligations under the contract. See 
Shat-tuck Denn Mining Corp. v. NLRB, 362 F.2d 466, 470 (9th Cir. 
1966). 1.  The LTVS jobsite Van Allen™s credited testimony reveals that in early June 
2001, he discovered that Res
pondent was performing plaster-ers™ work on the LTVS jobsite located in Lapeer County.  Van 

Allen testified that Plasterers 67 did not receive payment into 
the union™s contractual fringe benefit funds or dues payments 
for this project, and the plastere
rs on the job informed him that they were not being paid at the contractual rates.  Van Allen 
threatened the superintendent of the general contractor with a 
 22 Of note, pertaining to Moore™
s penchant for signing contracts 
which he later claims not to have read, the court in 
Cecil Backhoe, supra at 1505 held that, ﬁA party w
ho signs a contract is bound by its 
terms regardless of whether he reads it or considers the legal conse-
quences.ﬂ  The court also held that ﬁIt is not a defense to claim that a 
union representative misrepresented 
the effect of signing an agree-
ment.ﬂ  Similarly, 
Stark v. Kent Products, Inc.,
 233 NW2d 643 (1975), 
cited by Respondent, provides that, ﬁO
ne who signs a contract will not be heard to say, when enforcement is sought, that he did not read it, or 
that he supposed it was different in terms.ﬂ  See also 
W. J. Holloway & 
Son, 
307 NLRB 487, 489 (2002), where it was not a defense for an 
employer™s failure to follow a mast
er labor agreement when the em-
ployer was not shown a copy of th
e master agreement at the time it 
entered into a nonassociation member agreement with a union.  The 
Board also approved the administrative law judge™s conclusion that the 
employer was bound to the agreement he signed rather than the repre-
sentations made by a union representative at the time of the signing.  It 
was stated that, if the employer o
fficial had not read the agreement 
before he signed it, ﬁhe should have.ﬂ 
 GEM MANAGEMENT CO. 499picket line before leaving the jobsite.  Moore acknowledged 
that Respondent had a jobsite in Lapeer County for which there 
was a dispute with Plasterers 67.
  Moreover, I have concluded that Moore reacted to Van Allen™s visit to this jobsite when he 
wrote Van Allen on June 25, 2001,
 that Respondent wanted to terminate its contract with Plasterers 67.  Noticeably absent 

from Moore™s letter was any claim that the Lapeer County job-

site was outside of Plasterers 67™s jurisdiction.  While Moore 
testified that he believed that
 Bricklayers 9 had jurisdiction 
over this jobsite, it was not estab
lished on this record that pay-
ments for the work performed there were made to that Union™s 

benefit funds.23   Lapeer County is not covered by the territorial jurisdiction 
set forth in the 1997 ACT agreement.
24  However, I have con-cluded that Respondent is bound by the 2000 ACT agreement, 

which has an effective date of June 1, 2000, by the terms of the 
nonassociation member agreement Moore signed binding Re-
spondent to successor agreements
 between ACT and Plasterers 
67.  The 2000 ACT agreement st
ates that Plasterers 67™s jurisdiction includes Lapeer County, as well as other areas not 

specified in the 1997 ACT agreement.  While I have concluded 

that the General Counsel has faile
d to establish that Plasterers 67 provided Respondent with a copy of the 2000 ACT agree-

ment until Van Allen presented Weiss with a copy on about 

October 14, 2001, at the ESA pr
oject, I nevertheless find that Respondent was bound by the 2000 ACT agreement during the 

term of its work at LTVS jobsite.  It was stated in 
Cedar Valley Corp., 302 NLRB 823, 830 (1991), enfd. 977 F.2d 1211 (8th 
Cir. 1992):  When the 8(f) agreement expires and the employer 
served timely notice of contract
 termination, nevertheless, the Board has held the designation of bargaining authority 
continues.  That is, the Board 
has held that an employer is 
bound to successive agreements negotiated by the associa-

tion until the employer withdraws bargaining authority 
from the association in a timely manner. [Citations omit-

ted.] 
The effect of the decisions cited above is clear.  Here, 
Respondent signed collective-bargaining agreements with 
Operating Engineers 537 and with Laborers 309, and each 
contract contained an express commitment to abide by the 
terms of successor association agreements.  Respondent 
never terminated this delegation of bargaining rights in the 
contractually prescribed manner.  Under the cases cited 
above, Respondent™s obligation to be bound by successor 

agreements continued to the present. 
 Similarly in 
Twin City Garage Door Co., 297 NLRB 119 fn. 2 
(1989), the Board held that since the respondent had signed an 
independent agreement binding itself to the current and succes-
sor association contracts ﬁit could not repudiate its 8(f) relation-
ship with the union until it provided timely notice of termina-
                                                          
                                                           
23 Respondent™s initial contract with Bricklayers 9 was also not put 
into evidence and therefore it is uncl
ear whether that Union™s territory changed over time as had Plasterers 67™s. 
24 The June 30, 1999 amendment to the 1997 ACT agreement for the 
first time extended Plasterers 67™s te
rritorial jurisdiction to Lapeer County. 
tion.ﬂ  See also 
Carthage Sheet Metal Co., 286 NLRB 1249, 1251 (1987), where pursuant to a settlement agreement it had 
signed an employer was found bound to a contract as well as its 
successor agreement. 
I therefore find that the October 2, 1999, nonassociation 
member agreement Moore signed bound Respondent to the 
2000 ACT agreement which covered 
plasterers work performed in Lapeer County and that by failing to apply the 2000 ACT 
agreement to the work perform
ed at the LTVS jobsite Respon-dent violated Section 8(a)(1)(5) and (d) of the Act.  In this re-

gard, Respondent failed to give timely notice to sufficient to 

terminate its collective-bargaini
ng relationship with Plasterers 67 prior to the time that the 2000 ACT agreement came into effect.  See 
Cedar Valley Corp., supra; Twin City Garage Door Co., supra; and Carthage Sheet Metal Co., supra.  While I have concluded that the General Counsel has failed to establish that 
Respondent was presented with a copy of the 2000 ACT 

agreement until mid-October 1991, the agreement Moore 
signed in October 1999 with Plasterers 67 does not create a 
condition precedent for the union to provide Respondent with a 
copy of the successor agreement in order for Respondent to be 
bound by its terms. See 
W. J. Holloway & Son, 
307 NLRB 487, 489 (2002), where an employer was found to be bound by his 
signature to a letter of assent to an association master agree-
ment, although he had not been presented with a copy of the 
master agreement at the time of his signature.  It was held there 
that, ﬁthe circumstances that obtained at the time of the agree-
ment™s execution by the Respondent are altogether common-
place in the building and construction industries, as are the 
terms of the agreement.ﬂ
252.  The ESA jobsite Around August 2001, Van Allen discovered the ESA jobsite, which Moore testified was located South of 13 Mile Road in 

Macomb County.  Moore admitted that all of Respondent™s 
employees who worked at the jobsite performed plasterers™ 

work.  Van Allen met Weiss at
 the jobsite around October 14,  25 While there was insufficient ev
idence to establish that Novak mailed the 2000 ACT agreement to Re
spondent, I have concluded that 
Moore knew more or s
hould have known more than he was willing to 
admit concerning the implementation of that agreement.  The 1997 
ACT agreement, of which Moore 
was admittedly provided a copy, 
contains a May 31, 2000 expiration date as well as an automatic re-
newal clause absent the negotiation of a successor agreement.  This 
information was sufficient to place Respondent on notice of the possi-
bility of a change in its contract
ual obligations following the May 31, 2000 termination date.  Moreover, 
although Weiss admitted to posses-
sion of a copy of the June 30, 1999 amendment to the 1997 ACT 

agreement, and Moore testified that he reviewed a copy of that docu-
ment in Weiss™ office around the time of the labor dispute with Plaster-
ers 67, neither individual could expl
ain how Weiss obtained a copy of 
the document suggesting that Moore had more information at his dis-
posal than he was willing to reveal at the hearing.  I would also note that, whether Novak presented Moore with a copy of the 2000 ACT 
agreement, it is highly unlikely that Moore, as a contractor in the indus-
try, would not have heard that a successor agreement to the 1997 ACT 
agreement had been negotiated.  In 
any event for the reasons set forth 
above, I have concluded that it wa
s not a condition precedent for Plas-terers 67 to present Respondent with a copy of the 2000 ACT agree-

ment in order for Respondent to be bound by its terms. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5002001.  At the time, Weiss was meeting with Bricklayers 9 offi-
cials, and Moore testified that, with the exception of one indi-
vidual, employees who were memb
ers of Bricklayers 9 staffed 
the job.  Moore testified that there were no Bricklayers 1 mem-
bers working on the job.  Despite meeting with Bricklayers 9 
officials and the job being sta
ffed by Bricklayers 9 members, 
when Van Allen asked Weiss for a copy of the contract cover-
ing the job, Weiss faxed Van 
Allen a few pages from the of Bricklayers 1 contract, including the territorial page, rather than 
pages from Bricklayers 9 contr
act.  Weiss™ action here was 
clearly misleading because although Bricklayers 9™s members 
were working at this jobsite, that Union™s jurisdiction did not 
cover the site, while Bricklayers 1™s contract did.  Moore also 
testified that he was aware of no understanding between Brick-
layers 1 and Bricklayers 9 we
re the latter union was permitted 
to perform work in Bricklayers 1™s territory.   
On November 30, 2001, Weiss wrote a letter to NLRB Re-
gion 7 asserting that Plasterers 67 committed unfair labor prac-

tices in violation of Section 8(b)(4)(D) of the Act and request-
ing a 10(k) hearing to determine the work jurisdiction of Plas-
terers 67 and Bricklayers 1.  M
oore testified that the letter was referencing the work performed at
 the ESA jobsite.  In the let-ter, Weiss stated that Respondent had separate collective-bargaining agreements with Pl
asterers 67 and Bricklayers 1 
each for plasterers worked performed in Macomb County.  
Weiss went on to state that 
Respondent relied on both Plaster-ers 67 and Bricklayers 1 to provide plasterers to perform work 
for a jobsite specifically on 13 Mile Road.   
Weiss™ representations in the November 30, 2001 letter to 
the Region were undercut by M
oore and Weiss™ testimony at 
the hearing.26  Moore testified that Plasterers 67 did not supply 
Respondent with any employees fo
r this job.  Rather, Moore 
hired one employee directly who told Moore that he was a 

member of Plasterers 67.
27  Moore also testified that no Brick-layers 1 members performed any work on this job.  Rather, 
members of Bricklayers 9 members performed the work; a 
union which Respondent has never 
claimed had any contractual 
claims for this worksite.  Finally
, Moore testified that it was his 
understanding that Bricklayers 1™s jurisdiction was north of 13 

Mile Road and Plasterers 67™s ju
risdiction was south of 13 Mile Road.  Moore also testified that the ESA project was south of 
13 Mile Road and under Plasterers 67™s jurisdiction not that of 
Bricklayers 1.  Yet, Weiss re
presented in his November 30, 
2001 letter that there was a jurisdictional dispute between 
Bricklayers 1 and Plasterers 67 over the work performed at the 
ESA project and requested a 10(k) hearing.
28  Respondent™s                                                           
                                                                                             
26 Weiss testified he met Bricklayers 9 officials, not those of Brick-
layers 1, at the jobsite. 27 Contrary to Moore, Van Allen tes
tified that Plasterers 67™s fringe 
benefit funds received no payments
 for work performed on the ESA 
jobsite, and that the union received no dues payments for this work. 
28 Weiss testified that when he met 
Van Allen at the jobsite in Octo-ber 2001, Van Allen told him that Pl
asterers 67™s jurisdiction was south 
of 13 Mile Road.  I place no weight on this statement in determining 
the scope of Plasterers 67™s territory.  First, the jobsite in dispute was 
south of 13 Mile Road so Van Allen had no reason to go into detail as 
to the total scope of Plasterers 67™
s jurisdiction.  Second, Van Allen 
provided Weiss with a copy of the 2000 ACT agreement, during their 
shifting positions create an air of pretext in its efforts to defeat 
the unfair labor practice complaint. 
I find that Respondent violated Section 8(a)(1)(5) and (d) of 
the Act by its failure to apply to the 2000 ACT agreement to the 

work performed at the ESA jobsite.  Moore™s admission reveals 
that this jobsite came within Pl
asterers 67™s territory even as 
described by the 1997 ACT agreemen
t.  Moreover, he testified 
that it was his belief that Plaste
rers 67, not Bricklayers 1 or 9 
had jurisdiction over this jobsite.  
He also testified that he used Bricklayers 9 members due to the fact that its collective-
bargaining agreement called for lower rates of pay than that 
required by Plasterers 67™s contr
act.  I do not find that this con-stitutes a valid basis for his failure to apply the 2000 ACT 
agreement, and I have previous
ly discredited Moore™s claim 
that Plasterers 67 had furnished 
Respondent with poor workers.  
Moreover, Novak™s testimony is 
undisputed that Plasterers 67 did not operate an exclusive hiring hall and therefore Moore 
could have hired employees off the street and still applied the 
provisions of the 2000 ACT agreement.29    conversation, clearly displaying to Weiss that Plasterers 67™s jurisdic-
tion was not limited to an area south of 13 Mile Road.  Finally, in his 
November 30, 2001 letter, Weiss represented that Plasterers 67™s was 
asserting jurisdiction over Macomb County and that there was a dispute 
between two unions over a jobsite on 13 Mile Road.  In other words, 
Weiss did not assert that Plasterers 67™s claim of jurisdiction was lim-
ited to areas south of 13 Mile Road, nor do I find that he thought it was 
so limited since he had requested 
and received a copy of the 2000 ACT 
agreement.  Weiss stated, at the hear
ing, that Respondent never filed an 
8(b)(4)(D) unfair labor practice charge based on the advice of a Board 

agent that the matter was not appropriate for a charge.  However, Weiss 
argued at the hearing that his November 30, 2001 letter is sufficient to 
constitute a charge in an apparent e
ffort to argue that filing the letter constitutes a defense to Plasterers 67™s unfair labor practice charge.  
Regardless of any statements allege
d on the part of the Board agent, 
Weiss admitted that it was Respondent™s decision not to file a charge.  
Moreover, the Board has held that a respondent is not entitled to rely on 
the advice of Board agents as a defe
nse to unfair labor practice allega-
tions. See 
Aroostook County Regional 
Ophthalmology Center, 332 NLRB 1616 (2001), and 
Martel Construction, Inc.,
 311 NLRB 921, 
927 (1993), enfd. 35 F.3d 571 (9th Cir. 1994).  Finally, most of the 
representations in Weiss™ November 30, 2001, were not born out by 
Moore™s testimony.  Accordingly, I do not find the Region™s failure to 
initiate 10(k) proceedings based on Weiss™ Nove
mber 30, 2001, serves 
as a defense to unfair labor practice allegations set forth in the com-
plaint. 
29 I find that it was Respondent™s intent to repudiate its collective-
bargaining agreement with Plasterers 67.  In June 2001, Moore failed to 

apply the 2000 ACT agreement to the LTVS jobsite.  Van Allen pro-
tested Moore™s action and on June 25, 2001, Moore wrote Plasterers 67 
seeking to terminate Respondent™s cont
ract.  Van Allen replied that the 
letter was untimely.  Nevertheless, 
Respondent subsequently failed to 
apply Plasterers 67™s contract to the ESA jobsite, although Moore testi-
fied that he thought the jobsite was within that union™s jurisdiction.  On 
November 30, 2001, Weiss wrote the Region that it was Respondent™s 
preference that Bricklayers 1 perfor
m the work at the ESA jobsite over 
Plasterers 67, although Moore testified that no Bricklayers 1 members 
performed work at the site.  In March 2002, Moore again wrote Plaster-
ers 67 seeking to terminate Respondent™s contract with that union.  
Accordingly, I find that by failing to
 apply Plasterers 67™s contract, and 
its failure to pay that contract™s wage rates and benefits at the LTVS and ESA projects Respondent has re
pudiated its collective-bargaining 
agreement and relationship with Plasterers 67 in violation of Sec. 
 GEM MANAGEMENT CO. 501Counsel for the General Counsel argues that Respondent vio-
lated Section 8(a)(1) and (2) of the Act by unlawfully assisting 
Bricklayers 9 by paying it fringe benefits and dues for work at 
the ESA jobsite for which it had 
no agreement with that union, 
and which was covered by Plaste
rers 67™s agreement.  Section 
8(f) of the Act reads in part:  It shall not be an unfair labor practice under subsections (a) 

and (b) of this section for an 
employer engaged primarily in 
the building and construction industry to make an agreement 
covering employees engaged 
(or who, upon their employ-
ment, will be engaged) in the building and construction indus-

try with a labor organization of which building and construc-
tion employees are members (not established, maintained, or 
assisted by any action defined in section 8(a) of this Act as an 
unfair labor practice) because (1) the majority status of such 
labor organization has not been established under the provi-
sions of section 9 of this Act prior to the making of such 
agreement. 
 In John Deklewa & Sons,
 282 NLRB 1375, 1885, (1987), enfd. 
843 F.2d 770 (3d Cir. 1988), cert. denied 488 U.S. 889 (1988), 
the Board stated that: 
 When parties enter into an 8(f) agreement, they will be re-
quired, by virtue of Section 8(
a)(5) and Section 8(b)(3), to comply with that agreement unless the employees vote, in a 
Board-conducted election to reject (decertify) or change their 
bargaining representative.  Neither employers nor unions who 
are party to 8(f) agreements will be free unilaterally to repudi-
ate such agreements. 
 The Board went on to state: 
 In our view, however, it is both reasonable and desirable to 
adopt a rule that constitutes a 
limited application of Section 8(a)(5)™s contract enforcement mechanisms by virtue of the 
strictly limited 9(a) representativ
e status that we believe a 8(f) signatory union necessarily possesses. 
. . . . The enforceable Section 9(a) status we confer on sig-
natory unions is also only co
extensive with the bargaining agreement that is the source of its exclusive representa-

tional authority.  Beyond the operative term of the con-
tract, the signatory union acquires no other rights and 
privileges of a 9(a) exclusive representative. id. at 1386Œ
1387.  In Deklewa the Board held that if a union loses a Board election 
during the term of an 8(f) contract that ﬁ[f]ailure to terminate 
the 8(f) relationship or its prem
ature reestablishment after an election will subject 8(a)(2) and 8(b)(1)(A) liability.ﬂ Id. at 
1385. In Freeman Decorating Co.,
 336 NLRB 1, 13Œ14 (2001), it was held that the respondent employers had unlawfully with-
                                                                                            
 8(a)(1) and (5) of the Act. See 
Wightman Center for Nursing & Reha-
bilitation, 301 NLRB 573, 575 (1991); 
Oak Cliff-Golman Baking Co., 207 NLRB 1063, 1064 (1973), enfd. mem. 505 F.2d 1302 (5th Cir. 
1974), cert. denied 423 U.S. 826 (1975); 
Nittany Manor Care Associ-
ates, 337 NLRB 432 (2002); and 
Scapino Steel Erectors, Inc.,
 337 NLRB 992 (2002). 
drawn recognition from a union following the expiration of 
their collective-bargaining agreement because the union had 
previously obtained 9(a) status prior to the expiration of the 
contract.  The Board majority found that the employers and the 

Carpenters union had violated Section 8(a)(2) and 8(b)(1)(A) of the Act by entering into a contract because the employers had 
unlawfully withdrawn recognition 
from another union.  It was concluded that it was therefore unnecessary to determine 
whether the contracts with the Carpenters would have other-
wise been permissible under Section 8(f) of the Act.   It is clear from the forgoing that the Board views an 8(f) con-
tract enforceable under Section 8(a)(5) of the Act, and that a 
union that enters into an 8(f) c
ontract with an employer has a 
limited 9(a) status for the duration of that agreement.  I find, in 
agreement with the General Counsel, that Respondent violated Section 8(a)(1) and (2) of the Act by unlawfully assisting 
Bricklayers 9 by violating its c
ontract with Plasterers 67 and notifying Bricklayers 9 of the ESA site in order for that union 
to sign up new hires, and by payi
ng fringe benefits to Bricklay-
ers 9™s contractual funds when Respondent admittedly had no 

collective bargaining agreement with Bricklayers 9 covering 

the work performed at the ESA jobsite. See 
Weco Cleaning Specialists, 308 NLRB 310, 320 (1992), and 
Freeman Decorat-
ing Co., supra at 13Œ14.   In this re
gard, Moore testified that he paid fringes and benefits for worked performed by Bricklayers 
9 members at the ESA to Bricklayers 9.  While Moore never 
specifically testified that he checked off dues from these em-
ployees and tendered those dues to
 Bricklayers 9, he testified 
that three Bricklayers 9 members transferred to the ESA jobsite 
and he hired five or six employees directly and notified Brick-
layers 9 of their hiring then Bricklayers 9 signed them up.  Im-
plicit in Moore™s testimony was that Respondent checked off 

dues for these employees and refe
rred the money to Bricklayers 
9, along with the fringe benefits he paid that union™s funds for 
their work.  3.  Other complaint allegations 
Counsel for the General Counsel states the following in the remedy section of her brief: 
 The Administrative Law Judge need not decide the effect of 

Respondent™s contracts with other related unionsŠLocal 9, 
Local 1, and Local 16.  First, 
these contracts cover different 
geographical territories, not all of which are in conflict.  Sec-ond, despite Respondent™s claim 
to the contrary, it had actual 
or constructive knowledge even prior to Local 67™s amend-

ments that Local 67™s geographical area conflicted to some extent with that of Locals 1 and 9.  Third to the extent that the 

geographical areas of the unions overlap, Respondent is free 
to file 8(b)(4) charges in the future and request a 10(k) hear-
ing. [GC Br. at 18.] 
 This position runs counter to cer
tain allegations in the com-plaint which assert that Res
pondent™s entering into and main-taining a contract with Bricklayers 1 on June 2, 2000, and ap-

plying that contract to work covered by the Plasterers 67™s 
agreement constitutes independent 
violations of Section 8(a)(1) 
and (2) of the Act.  It is furthe
r asserted in the remedial section 
of the complaint that Respondent be required to:   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502(a) Withdraw recognition from and void any agree-
ments entered into by Respondent with Bricklayers™ 1 for 
Unit work. 
 I find that, by the inclusion of these remarks in counsel for the 
General Counsel™s posthearing brief, the above complaint alle-
gations and related requests for affirmative relief have been withdrawn and are therefore dismissed.   4.  Unit and related issues For reasons set forth above, I ha
ve concluded that the appro-priate unit description is the one set forth in the preamended 
2000 ACT agreement, which is described as follows: 
 All full-time and regular part-
time journeymen and apprentice 
plasterers doing work described in Article IX, Section 2, of the 2000 ACT agreement employed
 by Respondent at its job-
sites located within the Michigan counties of Wayne, Oak-
land, Lapeer, Macomb, and St. Clair counties. 
 The complaint fails to state the period of time which the alleged 

unfair labor practices begin for 
remedial purposes.  I will there-
fore limit any remedy herein to commence on about May 1, 

2001, the beginning of the 10(b) for the filing and service on 
Respondent of the initial unfair labor practice charge. See 
A.T. 
Electric Construction Corp., 338 NLRB 340, 345 (2002); and 
Neosho Construction Co., 305 NLRB 100, 103 (1991). CONCLUSIONS OF LAW 1.  Respondent is an employer engaged in commerce within 
the meaning of Section Section 2(2), (6), and (7) of the Act and 
is an employer engaged in th
e building and construction indus-try within the meaning of 
Section 8(f) of the Act. 2.  By refusing to apply the 2000 ACT agreement since on 
about May 1, 2001, to its jobsite
s, including but not limited to the LTVS and ESA jobsites, Re
spondent has repudiated its collective-bargaining relationship with Plasterers 67 and has engaged in unfair labor practices within the meaning of Section 
8(a)(1), (5), and (d) of the Act. 3.  By paying fringe benefits to
 Bricklayers 9™s benefit funds 
and soliciting Bricklayers 9 to sign up employees for work at 

the ESA jobsite, a location covered by Plasterers 67™s agree-
ment and where Bricklayers 9 does not have a collective-
bargaining agreement, Respondent has aided and assisted Bricklayers 9 in violation of Section 8(a)(1) and (2) of the Act. 
4.  The complaint is dismissed 
insofar as it alleges violations of the Act not specifically found. 
REMEDY Having found that Respondent has engaged in certain unfair labor practices, I shall recommend that it be ordered to cease 
and desist and to take certain
 affirmative action designed to effectuate the policies of the Act.  I shall recommend that Re-
spondent be ordered to reimburse all its unit employees em-
ployed since May 1, 2001, for the deficiencies in their wage 

rates and other benefits, includi
ng, but not limited to overtime, holidays, shift work, as required by the 2000 ACT agreement.  
As for contractual benefit funds and other payments, the deter-
mination of which such payments the Respondent should have 
made and the amounts necessary to remedy Respondent™s fail-
ure to comply with its contractual obligations under the 2000 
Act agreement will be left to
 the compliance stage. See 
Merry-
weather Optical Co., 240 NLRB 1213, 1217 fn. 7 (1979).30  Respondent shall comply with the provision of information 
requirements of the 2000 ACT agreement in order to allow 
Plasterers 67 and the benefit funds
 trustees to calculate funds due and owing under the 2000 ACT 
agreement consistent with the findings and conclusions of th
is decision.  Respondent shall also be required to make employees whole by reimbursing them 
for any expenses resulting from the Respondent™s failure to 
make required benefit fund payments in the manner prescribed 
in Kraft Plumbing & Heating,
 252 NLRB 891 fn. 2, (1980), enfd. 661 F.2d 940 (9th Cir. 1981), with interest interested as provided in New Horizons for the Retarded,
 283 NLRB 1173 (1987).  Respondent shall be re
quired to reimburse employees 
for dues and fees paid by t
hose employees, who performed 
work for Respondent at the ESA jobsite, to Bricklayers 9 to the 
extent that such payments are 
not shown by Respondent to have 
been noncoercive.  This issue sh
all also be deferred to the com-
pliance stage. See, 
Freeman Decorating Co.,
 336 NLRB 1, 14 (2001).31On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
32ORDER The Respondent, Gem Management
 Company, Inc., Clare, 
Michigan, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from (a) Withdrawing recognition from Local 67, Operative Plas-
terers™ and Cement Masons™ International Association, AFLŒ                                                          
 30 The General Counsel and Plasterers 67 request that the union be 
made whole for the loss of contractual dues payments.  However, the 
Board does not order a union be re
imbursed for dues unless employees 
have individually signed dues-
checkoff authorizations. See 
W. J. Hol-
loway & Son,
 307 NLRB 487 fn. 3.   
31 No party briefed the impact of a paragraph in the 2000 ACT 
agreement art. I, sec. 2 on the proposed
 remedy in this proceeding.  The 
applicable provisions reads: 
When during the term of this agr
eement when the employer employs 
out of town and/or B.A.C. members on any working jobsite within the 
jurisdiction of Plasterers™ Local 67, not less than fifty percent (50%) 
shall be members of Plasterers™ local 67, as long as there are Plasterer 
Local 67 members available.  Plaste
rers™ Local 67 shall also reserve 
the right to the ﬁodd manﬂ of the site. 
Accordingly, the impact of this provision on any required remedy will 
be left to the compliance stage.  The provision does not affect my un-
derlying unfair labor practice findings
 as Respondent clearly repudiated 
its contract with Plasterers 67 and failed to follow the provisions of 
2000 ACT agreement at the LTVS and ESA jobsites.  While Van Allen 

testified that Respondent made no f
und or dues payments for work at 
the ESA jobsite under the 2000 ACT agreement, and Moore testified 
that Respondent made Plasterers 
67 payments for only one employee, 
under the testimony of either witness the 2000 ACT agreement was not 
followed for the ESA jobsite.  Moreover, the parties™ records will re-
solve this testimonial disput
e at the compliance stage. 
32 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 GEM MANAGEMENT CO. 503CIO (Plasterers 67) during the term of the collective-bargaining 
agreement between Plasterers 67 and Architectural Contractors 
Association (ACT), with eff
ective dates of June 1, 2000, through May 31, 2003 (the 2000 ACT agreement) and during 
the term of any other agreem
ent to which we are bound with 
Plasterers 67, absent timely notice to that union. 
(b) Failing to apply the terms of the 2000 ACT agreement 
and refusing to recognize Plasterers 67 as the employee repre-
sentative in the following appropriate unit:  All full-time and regular part-
time journeymen and apprentice 
plasterers doing work described in Article IX, Section 2, of the 2000 ACT agreement employed
 by Respondent at its job-
sites located within the Michigan counties of Wayne, Oak-
land, Lapeer, Macomb, and St. Clair counties. 
 (c) Paying fringe benefits to Bricklayers™ and Allied Crafts-
workers™ Local Union No. 9, International Union of Bricklayers 
and Allied Craftsworkers, AFLŒCIO (Bricklayers 9) contrac-
tual benefit funds and soliciting Bricklayers 9 to sign up em-
ployees for work at jobsites c
overed by Plasterers 67™s collec-
tive-bargaining agreement and where Bricklayers 9 does not 

have a collective-bargaining agreement. 
(d) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Make employees whole for any losses suffered as a result 
of Respondent™s failure to honor the 2000 ACT agreement with 
Plasterers 67 and make contract
ually required payments to the 

benefit funds described in that agreement in the manner speci-
fied in the remedy section of this decision. 
(b) Make employees whole for a
ll dues and fees paid by em-
ployees who performed work for Respondent at the Extended 
Stay America jobsite in 2001 in Macomb County, Michigan, 
that were paid to Bricklayers 9 for work falling within the 
above-described bargaining unit, to the extent that such pay-
ments are not shown by Respondent
 to have been noncoercive. (c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
and other payments due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its 
current jobsites within the geographical area encompassed by 
the appropriate unit herein and at its facility in Clare, Michigan 
copies of the attached notice marked ﬁAppendix.ﬂ
33 Copies of the notice, on forms provided by the Regional Director for Re-
gion 7, after being signed by the Respondent™s authorized rep-
resentative, shall be posted 
by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone out of 
business or closed the facility 
involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current
 employees and former employ-
ees employed by the Respondent
 at any time since May 1, 
2001. (e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
 33 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 